PER CURIAM.
The parties hereto, through their respective counsel of record, having agreed to a compromise and settlement of the appeal taken herein, the terms of such compromise being set forth in the attached copy of the stipulation for remand with directions pursuant to agreement of parties, it is ordered that this cause, 39 B.T.A. 458, be and it hereby is remanded to the Board of Tax Appeals with directions to modify its decision and to enter an order in accordance with the parties’ agreement in compromise providing that Harry M. Runkle has overpaid his income tax for the year 1931 in the sum of $10,644.30, and has overpaid interest (assessed and/or accrued) in connection therewith in the sum of $5,405.18, and that said amounts were paid after the mailing of the notice of deficiency and 'Harry M. Runkle is now entitled to'the refund thereof, together with interest on said amounts as provided by law.